FILED
                                                                             Dec 22 2017, 5:57 am

                                                                                    CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      R. Patrick Magrath                                        Curtis T. Hill, Jr.
      Alcorn Sage Schwartz & Magrath, LLP                       Attorney General of Indiana
      Madison, Indiana                                          Katherine M. Cooper
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Doran J. Curry,                                           December 22, 2017
      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                36A04-1702-CR-373
              v.                                                Appeal from the Jackson Circuit
                                                                Court
      State of Indiana,                                         The Honorable Richard W.
      Appellee-Plaintiff.                                       Poynter, Judge
                                                                Trial Court Cause No.
                                                                36C01-1501-F2-1



      Bailey, Judge.



                                           Case Summary
[1]   A traffic stop on Indiana Interstate 65 was initiated to warn a driver of the

      hazards of traveling too slowly in the fast lane. The stop culminated with the

      discovery of 100 grams of heroin secreted in the clothing of the passenger,

      Court of Appeals of Indiana | Opinion 36A04-1702-CR-373 | December 22, 2017                    Page 1 of 24
      Doran J. Curry (“Curry”). Curry now appeals his convictions and aggregate

      sentence for Dealing in Cocaine or a Narcotic Drug, as a Level 2 felony,1 and

      Resisting Law Enforcement, as a Class A misdemeanor.2 We affirm.3



                                                      Issues
[2]   Curry presents three issues for review:


                 I.        Whether the trial court abused its discretion by admitting
                           evidence obtained during a pat-down search conducted
                           during a traffic stop;


                 II.       Whether the trial court abused its discretion by admitting
                           evidence in violation of Indiana Evidence Rule 404(b); and


                 III.      Whether Curry’s sentence is inappropriate.


                                Facts and Procedural History
[3]   On January 14, 2015, at around 1:47 p.m., Indiana State Police Trooper James

      Wells (“Trooper Wells”) approached a vehicle in the left lane of southbound

      Interstate 65 that was traveling below the posted speed limit of 70 miles per

      hour. Before the vehicle yielded the lane, Trooper Wells clocked its speed and




      1
       Ind. Code § 35-48-4-1. Curry does not challenge the evidence supporting his Resisting Law Enforcement
      conviction; nor does he challenge the evidence supporting his adjudication as a habitual offender.
      2
          I.C. § 35-44.1-3-1.
      3
          We heard oral argument on December 1, 2017. We thank counsel for their presentations.


      Court of Appeals of Indiana | Opinion 36A04-1702-CR-373 | December 22, 2017                  Page 2 of 24
      determined that it was traveling at approximately 63 miles per hour. Trooper

      Wells turned on his lights and initiated a traffic stop based upon his belief that

      slower-moving vehicles were required to remain in the right-hand lane of the

      roadway.4


[4]   The driver, Chastity Westmoreland (“Westmoreland”), pulled the vehicle onto

      the berm of the roadway yet close to the white line. To avoid standing in the

      roadway, Trooper Wells approached the passenger side. He requested

      Westmoreland’s driver’s license and addressed Curry, who had his eyes closed:

      “is it bright? Did you just wake up?” (Ex. 2, pg. 11.) Curry responded,

      “Yeah.” (Ex. 2, pg. 11.) He handed Trooper Wells a rental agreement for the

      vehicle in lieu of its registration.


[5]   Trooper Wells verbally warned Westmoreland that she could drive slowly, so

      long as she stayed in the right lane, and he expressed his fear that “she’s gonna

      get run over.” (Ex. 2, pg. 11.) Concluding that he could not safely stand next

      to the driver’s door to complete his duties, Trooper Wells asked Westmoreland

      to “come on back” to his vehicle for the check of her license. (Ex. 2, pg. 11.)

      Westmoreland acknowledged that she had been traveling too slowly, but

      assured the officer that she had a valid driver’s license and no legal problems.

      In response to Trooper Wells’ inquiries, Westmoreland advised that she and

      Curry had been to Indianapolis to visit their grandmother, they left the day




      4
       See I.C. § 9-21-5-9, which then provided: “A vehicle that travels at a speed less than the established
      maximum shall travel in the right lanes to provide for better flow of traffic on the interstate highways.”

      Court of Appeals of Indiana | Opinion 36A04-1702-CR-373 | December 22, 2017                         Page 3 of 24
      before, Curry had assisted with the driving, and he was the person who had

      rented the vehicle. She volunteered the information that she had to get back to

      work, necessitating a short trip. Trooper Wells advised Westmoreland that her

      license “looked good” and inquired about Curry’s employment. (Ex. 2, pg. 14.)

      After learning that Curry was Westmoreland’s unemployed cousin, Trooper

      Wells exited his vehicle and re-approached the rental vehicle.


[6]   Trooper Wells confirmed with Curry that he had rented the vehicle. He asked

      for identification, which Curry produced. Trooper Wells asked Curry about the

      purpose and timing of his travel. Curry responded that he and Westmoreland,

      his cousin, had been visiting their grandmother. However, when Curry was

      asked when he saw his grandmother, he “froze,” broke eye contact, and began

      to breathe heavily. (Tr. Vol. III, pg. 117.) After five inquiries, Curry responded

      “what did she say.” (Tr. Vol. III, pg. 117.) Due to Curry’s nervousness and

      evasiveness, Trooper Wells decided to call for backup.5


[7]   Trooper Wells returned to his police vehicle and reached for his microphone

      just as Trooper Randall Miller (“Trooper Miller”), who had been patrolling

      nearby in his canine unit, happened upon the stopped vehicle. Trooper Wells

      signaled that Trooper Miller should “run the dog” and then contacted the State

      Police post to obtain criminal record checks on Westmoreland and Curry. (Tr.




      5
       Trooper Wells also suspected that Curry had been feigning sleep, because Trooper Wells had observed
      Westmoreland and Curry in conversation, but Curry had his eyes closed when Trooper Wells approached the
      vehicle.

      Court of Appeals of Indiana | Opinion 36A04-1702-CR-373 | December 22, 2017                Page 4 of 24
      Vol. III, pg. 119.) Trooper Miller conducted a canine sniff and the dog,

      certified for detection of certain drugs, alerted at the rear wheel well on the

      driver’s side. Trooper Miller reported the alert to Trooper Wells and they

      agreed that Trooper Miller should “get [Curry] out” while Trooper Wells was

      waiting for criminal history and warrant information. (Tr. Vol. III, pg. 121.)


[8]   Trooper Miller approached Curry and advised that the police canine had

      alerted. Curry repeated “the canine alerted” and began shaking. (Tr. Vol. III,

      pg. 77.) Trooper Miller assessed Curry’s demeanor as consistent with “fight or

      flight” and he assisted Curry out of the vehicle. (Tr. Vol. III, pg. 78.) Trooper

      Miller commanded Curry to turn around and advised Curry that he would be

      subjected to a “check for weapons” because the “dog alerted on your car.” (Tr.

      Vol. III, pg. 79, Vol. II, pg. 99.) The trooper detected a large hard object that he

      initially “thought [to be] a hand gun” and tried to handcuff Curry. (Tr. Vol. III,

      pg. 80.) However, Curry spun around and Trooper Miller fell to the ground.

      Curry began to run.


[9]   Trooper Wells ran to assist Trooper Miller, commanding Curry to stop. After

      Curry continued to run, Trooper Wells deployed his taser. When Curry was

      subdued and on the ground, Trooper Miller advised Westmoreland that Curry

      “had a bag of dope in his crotch.” (Tr. Vol. III, pg. 86.) Ultimately, Curry was

      found to be in possession of 100 grams of heroin. Westmoreland was released

      without being given a traffic citation or written warning. Curry was arrested.

      The entire incident took about ten minutes.



      Court of Appeals of Indiana | Opinion 36A04-1702-CR-373 | December 22, 2017   Page 5 of 24
[10]   On January 26, 2015, the State charged Curry with Dealing in Cocaine or a

       Narcotic Drug and Resisting Law Enforcement. The State subsequently alleged

       Curry to be a habitual offender. Curry filed a series of motions seeking to

       suppress evidence obtained during the traffic stop. On December 13, 2016, the

       trial court denied the motions. Curry also filed motions in limine, seeking to

       exclude references to his past incarceration and to exclude his statements

       related to drug-dealing activities. The trial court preliminarily ruled that

       references to incarceration would be inadmissible but Curry’s statements

       explaining his dealing activities would not be excluded.


[11]   Curry was tried in a jury trial conducted on December 20 and December 21,

       2016. At trial, he objected – without success – to the admission of evidence

       from the traffic stop and to the admission of his incriminating statements. A

       jury convicted Curry as charged and he admitted his status as a habitual

       offender. Curry was sentenced to twenty-five years imprisonment, enhanced by

       ten years, for his Dealing in Cocaine conviction. He was sentenced to ten days

       imprisonment for his Resisting Law Enforcement conviction. This appeal

       ensued.



                                  Discussion and Decision
                                      Admission of Evidence
[12]   Curry has not, on appeal, specifically challenged the legality of the initial traffic

       stop. Rather, he focuses upon subsequent police conduct and contends that the


       Court of Appeals of Indiana | Opinion 36A04-1702-CR-373 | December 22, 2017   Page 6 of 24
       State garnered the evidence against him in violation of his constitutional rights 6

       by dual means: the traffic stop was unreasonably prolonged to facilitate the

       canine unit arrival and the pat-down was conducted without reasonable

       suspicion that he was armed and dangerous. Curry argues that the trial court

       abused its discretion in admitting the challenged evidence at trial.


[13]   The trial court has broad discretion to rule on the admissibility of evidence.

       Thomas v. State, 81 N.E.3d 621, 624 (Ind. 2017). Generally, evidentiary rulings

       are reviewed for an abuse of discretion and reversed when admission is clearly

       against the logic and effect of the facts and circumstances. Id. However, when

       a challenge to an evidentiary ruling is predicated on the constitutionality of a

       search or seizure of evidence, it raises a question of law that is reviewed de

       novo. Id. The State has the burden to demonstrate that the measures it used to

       seize information or evidence were constitutional. State v. Rager, 883 N.E.2d

       136, 139 (Ind. Ct. App. 2008).


[14]   The Fourth Amendment “regulates all nonconsensual encounters between

       citizens and law enforcement officials.” Thomas, 81 N.E.3d at 625. The Fourth

       Amendment guarantees that:


               The right of the people to be secure in their persons, houses,
               papers, and effects, against unreasonable searches and seizures,
               shall not be violated, and no Warrants shall issue, but upon
               probable cause, supported by Oath or affirmation, and



       6
        Curry alleges that his rights under the Fourth Amendment to the United States Constitution were violated;
       he does not develop a separate argument with respect to the Indiana Constitution.

       Court of Appeals of Indiana | Opinion 36A04-1702-CR-373 | December 22, 2017                    Page 7 of 24
               particularly describing the place to be searched, and the persons
               or things to be seized.


       U.S. Const. amend. IV.


                                                   Dog Sniff
[15]   “It is unequivocal under our jurisprudence that even a minor traffic violation is

       sufficient to give an officer probable cause to stop the driver of a vehicle.”

       Austin v. State, 997 N.E.2d 1027, 1034 (Ind. 2013). Moreover, a dog sniff is not

       a search protected by the Fourth Amendment. State v. Hobbs, 933 N.E.2d 1281,

       1286 (Ind. 2010) (citing Illinois v. Caballes, 543 U.S. 405, 490 (2005)). Therefore,

       “no degree of suspicion is required to summon the canine unit to the scene to

       conduct an exterior sniff of the car or to conduct the sniff itself.” Id. A

       narcotics dog sweep “is an unreasonable investigatory detention if the motorist

       is held for longer than necessary to complete the officer’s work related to the

       traffic violation and the officer lacks reasonable suspicion that the motorist is

       engaged in criminal activity.” Austin, 997 N.E.2d at 1034.


[16]   The record does not suggest that Trooper Wells intended to give Westmoreland

       a traffic ticket for a fine or sanction. The evidence reflects Trooper Wells’

       intention to warn Westmoreland of the safety hazards of driving too slowly in

       the fast lane and to verify that the rental car was in lawful possession and its

       occupants had no outstanding warrants. “A seizure that is justified solely by

       the interest in issuing a warning ticket to the driver can become unlawful if it is

       prolonged beyond the time reasonably required to complete that mission.”


       Court of Appeals of Indiana | Opinion 36A04-1702-CR-373 | December 22, 2017   Page 8 of 24
       Caballes, 543 U.S. at 407. Beyond determining whether to issue a traffic ticket,

       an officer’s mission includes ordinary inquiries incident to the traffic stop.

       Rodriquez v. United States, ___ U.S. ____, 135 S. Ct. 1609, 1615 (2015). These

       typically include checking the driver’s license, determining whether there are

       outstanding warrants against the driver, and inspecting the automobile’s

       registration and proof of insurance. Id. The critical question is not whether the

       sniff occurs before or after the officer issues a ticket, but whether conducting the

       sniff prolongs or adds time to the stop. Id. at 1616. The burden is on the State

       to show the time for the traffic stop was not increased due to a canine sniff.

       Wells v. State, 922 N.E.2d 697, 700 (Ind. Ct. App. 2010), trans. denied.


[17]   Here, the State points out that only a few minutes elapsed before the canine unit

       arrived and that Trooper Wells was still waiting for a response to his criminal

       history and warrant request when the dog alerted. Curry does not dispute the

       brevity of the stop, which was audio and video recorded. Rather, he claims that

       Trooper Wells unreasonably extended the traffic stop by asking extraneous

       questions, thereby expanding the window of time for the canine to arrive.

       Curry asserts that the purposes of the stop were complete when Trooper Wells

       learned that Westmoreland had a valid driver’s license, approximately three

       minutes into the traffic stop.


[18]   In Bush v. State, 925 N.E.2d 787 (Ind. Ct. App. 2010), the appellant likewise

       contended that a valid traffic stop had been unreasonably extended to permit a

       canine sniff. We acknowledged that the Fourth Amendment can be implicated

       in the face of undue delay. “The [Caballes] Court indicated the Fourth

       Court of Appeals of Indiana | Opinion 36A04-1702-CR-373 | December 22, 2017   Page 9 of 24
       Amendment would be violated if a traffic stop were unreasonably prolonged in

       order for a canine sniff to be carried out, because absent reasonable suspicion of

       criminal activity in addition to the traffic violation, the driver would be

       unlawfully detained at that point.” Id. at 790 (citing Caballes, 543 U.S. at 407-

       08). The Bush Court observed that cases applying Caballes fall within two

       groups: (1) the canine sniff was a proper incident to a valid traffic stop, having

       taken place before the purpose of the traffic stop was complete or (2) the

       purpose of the traffic stop was complete or officers significantly prolonged the

       stop for the canine unit to arrive. 925 N.E.2d at 790.


[19]   Examples of the first category, where a canine sniff was a proper incident to a

       valid traffic stop, included: State v. Gibson, 886 N.E.2d 639, 642 n.4 (Ind. Ct.

       App. 2008) (there was an unchallenged finding that the canine unit arrived

       while the officer was writing a traffic ticket); Myers v. State, 839 N.E.2d 1146,

       1150 (Ind. 2005) (the canine sniff occurred while the traffic ticket was being

       explained to the defendant, thirteen minutes into the stop); and United States v.

       Carpenter, 406 F.3d 915, 916 (7th Cir. 2005) (canine unit arrived in five minutes

       or less and while the officer was issuing a ticket for evasion of a red light).


[20]   Examples of the second category, involving an improper post-traffic stop dog

       sniff or significant prolonging of the stop, included: Wells v. State, 922 N.E.2d

       at 700 (canine unit summoned only after the officer obtained all information

       needed to write a traffic ticket and the canine unit arrived almost forty minutes

       into a traffic stop that could have been completed in twenty minutes); and

       Wilson v. State, 847 N.E.2d 1064, 1066 (Ind. Ct. App. 2006) (the warning tickets

       Court of Appeals of Indiana | Opinion 36A04-1702-CR-373 | December 22, 2017   Page 10 of 24
       were written at 2:06 a.m. and the canine unit was summoned at 2:15 a.m., after

       the defendant declined consent to search the car).


[21]   The circumstances surrounding the canine sniff in Bush were within the latter

       category. “Because the State failed to show that either the canine sniff was

       conducted while the purpose of the traffic stop was ongoing or the canine sniff

       did not materially increase the duration of the stop, we conclude the canine

       sniff was not justified as an incident of the stop.” Bush, 925 N.E.2d at 791.

       Therefore, we were required to determine whether the officers had reasonable

       suspicion of criminal activity on the part of Bush or his passenger to justify

       prolonging the detention. Id. Finding that the officers lacked the requisite

       reasonable suspicion, we found the canine sniff to be an unreasonable

       expansion of the traffic stop. Id. at 792.


[22]   More recently, in Hansbrough v. State, 49 N.E.3d 1112, 1115 (Ind. Ct. App.

       2016), we concluded that a dog sniff of Hansbrough’s vehicle did not prolong

       the duration of a valid traffic stop, where the sniff occurred sixteen minutes into

       an ongoing traffic stop while the officer was on the phone checking for

       outstanding warrants. See also Washington v. State, 42 N.E.3d 521 (Ind. Ct. App.

       2015) (a dog sniff conducted less than eleven minutes after the vehicle was

       stopped and before the officer completed an electronic ticket did not prolong the

       stop beyond the time reasonably required to complete the mission of issuing a

       ticket). On the other hand, a canine sniff was not conducted incidental to a

       traffic stop where the detaining officer did not run the standard license/warrant

       check but suspended the stop to conduct a two-to-six-minute “free air sniff” and

       Court of Appeals of Indiana | Opinion 36A04-1702-CR-373 | December 22, 2017   Page 11 of 24
       it was “apparent” that he could have completed the traffic stop sooner. State v.

       Gray, 997 N.E.2d 1147, 1152 (Ind. Ct. App. 2013).


[23]   Here, Trooper Wells initially asked the driver her reason for travel, and she

       promptly responded. An officer is not prohibited from making such inquiries.

       See Thomas, 81 N.E.3d at 623 (after receiving a tip from a credible confidential

       informant and initiating a traffic stop, officers “tried to verify each man’s

       identity and their reason for travelling through Marion, Indiana.”) Trooper

       Wells similarly asked Curry about the reason for and timing of his travel. Curry

       was considerably more reluctant to respond.7 Some brief delay ensued when

       Trooper Wells repeatedly asked Curry when the visit to his grandmother took

       place. Some brief delay was also premised upon Westmoreland’s voluntary

       reference to work and Trooper Wells’ follow-up questions. However, we are

       not persuaded that it is necessary to parse every citizen-officer interaction for

       indications of efficiency of purpose. “An officer’s inquiries into matters

       unrelated to the justification for the traffic stop … do not convert the encounter

       into something other than a lawful seizure, so long as those inquiries do not

       measurably extend the duration of the stop.” Arizona v. Johnson, 555 U.S. 323,

       333 (2009).


[24]   No additional time was expended to summon the canine unit to the scene.

       Although Trooper Wells had decided to summon the unit, Trooper Miller




       7
           We do not suggest that Curry was required to answer questions unrelated to the purposes of the traffic stop.


       Court of Appeals of Indiana | Opinion 36A04-1702-CR-373 | December 22, 2017                        Page 12 of 24
       fortuitously arrived before Trooper Wells had to ask. The dog alerted while

       Trooper Wells awaited requested information on criminal background and

       warrants. The entirety of the traffic stop was approximately ten minutes. In

       these circumstances, the State showed that the canine sniff did not materially

       increase the duration of the stop. Accordingly, as there was no undue delay,

       the Fourth Amendment was not implicated.


                                             Pat-down Search
[25]   At trial, Curry argued that the heroin retrieved from his person was

       inadmissible because its discovery had stemmed from an unconstitutional pat-

       down search conducted without reasonable suspicion of Curry’s dangerousness.

       The State argued that the canine alert had provided officers with probable cause

       to arrest Curry and conduct a search incident to his arrest; thus, the lesser-

       intrusive pat-down was necessarily justified. The trial court found the State’s

       position to be persuasive and admitted the challenged evidence. On appeal, we

       find, for purposes of our analysis, that Curry was in custody. We further find

       that the intrusion was justified as a custodial search.


[26]   The record reveals the following circumstances surrounding the search.

       Trooper Miller testified that he approached Curry after the canine alert and

       advised Curry that the dog had alerted. Curry then repeated “the canine

       alerted” and began visibly shaking. (Tr. Vol. III, pg. 77.) When directed to get

       out of the vehicle, Curry repeated the simple direction and stared straight

       ahead. It appeared to Trooper Miller that Curry was stalling. Trooper Miller

       decided to pat-down Curry for weapons, in part because of the apparent signs of
       Court of Appeals of Indiana | Opinion 36A04-1702-CR-373 | December 22, 2017   Page 13 of 24
       extreme nervousness, which Trooper Miller characterized as consistent with

       “fight or flight” signs. (Tr. Vol. III, pg. 78.) Trooper Miller assisted Curry out

       of the vehicle and conducted a pat-down search which indicated the presence of

       a hard object in Curry’s clothing. Trooper Miller retrieved the item from inside

       Curry’s clothing.


[27]   Curry acknowledges that the dog alerted before he was subjected to a pat-down

       search, but he argues that the general presence or possible presence of drugs is

       insufficient to justify a pat-down. He relies upon Rybolt v. State, 770 N.E.2d 935

       (Ind. Ct. App. 2002), trans. denied. In Rybolt, a panel of this Court found a pat-

       down search unreasonable when the articulated justifications were (1) the

       officer was the sole officer present and (2) the officer believed that individuals

       who use narcotics also carry weapons. Id. at 941. There, the officer admittedly

       had routinely patted-down individuals suspected of committing a drug offense.

       Id.


[28]   An officer may perform a pat-down of a driver or passenger when the officer

       has reason to believe that he is dealing with an armed and dangerous

       individual, regardless of whether there is probable cause to arrest the individual

       for a crime. Terry v. Ohio, 392 U.S. 1, 27 (1968). Where probable cause for an

       arrest exists, the suspect may be searched incident to the lawful arrest. Edwards

       v. State, 759 N.E.2d 626, 629 (Ind. 2001). An arrest is the taking or seizure of a

       person in a way that deprives, interrupts, or restricts the person of his liberty or

       freedom of movement. Thomas, 81 N.E.3d at 625. “Determining whether a

       person was in custody or deprived of her freedom requires an inquiry into

       Court of Appeals of Indiana | Opinion 36A04-1702-CR-373 | December 22, 2017   Page 14 of 24
       whether there was a formal arrest or restraint on freedom of movement to a

       degree associated with a formal arrest.” Id.


[29]   The inquiry uses an objective test that asks whether a reasonable person under

       the same or similar circumstances would believe that he was not free to resist

       the entreaties of the police. Id. Here, Curry had been informed of the dog alert.

       Trooper Miller advised Curry that he was displaying such nervousness that he

       was making the officer nervous. Curry was asked to step out of the vehicle and

       be subjected to a pat-down search. Given all these circumstances, a reasonable

       person would not have reasonably believed that he was simply free to walk

       away. As such, we find that Curry was in custody when he was removed from

       the vehicle and searched. The next question is whether the search was

       supported by probable cause.


[30]   The question of whether a dog alert gives probable cause to search vehicle

       occupants has not been squarely addressed by our Indiana Supreme Court. In

       Thomas, the appellant argued that, although a positive canine alert undoubtedly

       gives officers probable cause to search a vehicle, it does not create probable

       cause to search any of the vehicle’s occupants or to detain them. 81 N.E.3d at

       624. The Court responded to the argument:


               As an initial matter, we note that Thomas’s argument is partly
               misplaced. Whether probable cause to search the vehicle gave
               officers probable cause to search the occupants is irrelevant. . . .
               Thomas was not searched.




       Court of Appeals of Indiana | Opinion 36A04-1702-CR-373 | December 22, 2017    Page 15 of 24
       Id. The Court also acknowledged the State’s position; that is, the State urged

       our Indiana Supreme Court to adopt the reasoning of Richard v. State, 7 N.E.3d

       347 (Ind. Ct. App. 2014).


[31]   In Richard, officers conducted a traffic stop when they observed a vehicle in

       front of them repeatedly cross the center line. Id. at 348. Two occupants were

       seated in the front of the vehicle – Christopher Fields in the driver’s seat and

       Charla Richard in the passenger seat. Id. Officers recognized both occupants

       and arrested Fields on an outstanding warrant. Id. Then, with Richard still

       seated inside, a narcotics detection canine was passed around the vehicle and it

       alerted officers to the presence of narcotics near the driver’s door. Id. Officers

       asked Richard to exit the vehicle and they conducted a search. Id. As they

       searched, officers noticed Richard favored one side. Id. When Richard raised

       her right arm upon request, a small tin containing methamphetamine fell out of

       her shirt and onto the ground. Id. Richard was arrested and she subsequently

       attempted to have the evidence against her suppressed. Id. The trial court

       denied the suppression motion, Richard was convicted, and the Court of

       Appeals affirmed her conviction, finding, in part, that the canine’s alert

       provided probable cause to believe there were drugs in the vehicle. 8 Id. at 349-

       50.




       8
        Richard relied upon Maryland v. Pringle, 540 U.S. 366 (2003), where three men were stopped for speeding
       and a consent search of the vehicle had yielded cocaine. The Supreme Court addressed the question of
       whether there was probable cause to believe that Pringle had committed a crime. The unanimous Court
       concluded: “We think it an entirely reasonable inference from these facts that any or all three of the

       Court of Appeals of Indiana | Opinion 36A04-1702-CR-373 | December 22, 2017                   Page 16 of 24
[32]   After summarizing the facts and procedural history in Richard, the Thomas

       Court addressed the State’s contention as follows:


               The State contends that we should heed the reasoning of our
               Court of Appeals in Richard and adopt a rule that allows for the
               arrest of a vehicle’s occupants where there is probable cause to
               believe that the occupants possess drugs. To the extent that this
               is the rule in Richard, we are inclined to agree with the State, but
               we depart from the Richard panel on the amount of evidence
               needed to establish probable cause. We rely on numerous facts
               to make a probable cause determination, not just the canine’s
               alert. In fact, we believe it is unlikely that any of the facts
               presented here would have, on their own, armed officers with the
               probable cause necessary to conduct a lawful arrest. The case we
               are presented with, however, offers much more than a single
               canine alert to support a probable cause finding.


       81 N.E.3d at 627. The Thomas Court reiterated: “the canine alert, by itself,

       may not have been enough to give officers probable cause to arrest Thomas.”

       Id. at 628. Accordingly, as Richard was not specifically adopted, we will assume

       at this juncture that something more than a canine sniff is needed to establish

       probable cause for an arrest and a search incident to that arrest. And,

       consistent with the reasoning of Rybolt, a canine sniff is directed to drug

       detection and is not necessarily indicative of an individual’s dangerousness,

       such as to independently support a pat-down search.




       occupants had knowledge of, and exercised dominion and control over, the cocaine. Thus, a reasonable
       officer could conclude that there was probable cause to believe Pringle committed the crime of possession of
       cocaine, either solely or jointly.” Id. at 372.

       Court of Appeals of Indiana | Opinion 36A04-1702-CR-373 | December 22, 2017                     Page 17 of 24
[33]   Here, officers “had knowledge of facts and circumstances which would warrant

       a person of reasonable caution to believe that [Curry] was in possession of

       narcotics.” Id. at 627. Jinx, a certified drug-detection canine, positively alerted

       on the vehicle, Curry was the individual who had rented the vehicle, and Curry

       was the sole person in the vehicle at the time of the alert. 9 Aside from the

       canine alert, Curry’s behavior was suspicious. He repeated the officer’s words

       and directions, sat shaking and staring ahead, did not exit the vehicle promptly

       upon request, and appeared to Trooper Miller to enter a “fight or flight” mode.

       (Tr. Vol. III, pg. 78.) Westmoreland had advised that she and Curry were

       traveling without luggage, which officers knew to sometimes be consistent with

       dealers transporting drugs. We are mindful that “conduct which would be

       wholly innocent to the untrained observer might acquire significance when

       viewed by an officer who is familiar with the practices of drug smugglers and

       methods used to avoid detection.” State v. Quirk, 842 N.E.2d 334, 343 (Ind.

       2006).




       9
         We acknowledge that the alert took place at the driver’s side rear wheel well, as opposed to where Curry
       was seated. The lack of close proximity was addressed on direct and cross-examination at the motion to
       suppress hearing and at trial. Trooper Miller explained that the vehicle ventilation likely allowed air to
       escape the wheel well, where Jinx could detect it. This was neither supported nor challenged by expert
       testimony; none is required. “[E]vidence of a dog’s satisfactory performance in a certification or training
       program can itself provide sufficient reason to trust his alert.” Florida v. Harris, 568 U.S. 237, 246 (2013).
       That said, Trooper Miller’s assertion that his canine simply would not make a mistake goes too far. As
       Justice Souter observed in his dissenting opinion in Caballes, “the infallible dog, however, is a creature of legal
       fiction.” 543 U.S. at 411. In at least one study, dogs have been found to be very efficient at reading humans.
       For this reason, some groups, such as the Pacific Northwest Police Detection Dog Association, employ
       double blind testing that aspires to scientific levels of impartiality. Martin Kaste, Eliminating Police Bias When
       Handling Drug-Sniffing Dogs, (November 20, 2017, 5:01 A.M.,
       https://www.npr.org/2017/11/20/563889510/preventing-police-bias-when-handling-dogs-that-bite.)

       Court of Appeals of Indiana | Opinion 36A04-1702-CR-373 | December 22, 2017                         Page 18 of 24
[34]   The circumstances of this case are akin to those of Bell v. State, 13 N.E.3d 543

       (Ind. Ct. App. 2013). There, passenger Bell had been patted-down after an

       officer had detected an odor of raw marijuana on Bell’s person, and the search

       yielded marijuana. This Court concluded that the officer “had no reason to

       believe Bell was armed and dangerous” but probable cause existed to make an

       arrest and conduct a search incident to the arrest. Id. at 545. Here, too,

       Trooper Miller had probable cause to arrest Curry based upon his actual or

       constructive possession of drugs; he conducted a lawful search incident to the

       arrest.


                                        Evidence Rule 404(b)
[35]   When he was arrested, Curry admitted that the seized heroin was his; he

       estimated its weight to be 100 grams; and he stated that he paid $8,000 for it.

       During a video-recorded jail interview with Officer Wells, Curry made some

       additional statements. He explained that the seized heroin had been “fronted”

       to him and his payment of $8,000 had included payment for two prior

       shipments. (Tr. Vol. III, pg. 145). Curry admitted that he had recently taken

       twice weekly trips to Chicago to procure heroin and he described his sales

       method – building up from a one-ounce sale to two ounces and finally to four

       ounces. At trial, Curry objected to the admission of his incriminating

       statements on grounds that Indiana Evidence Rule 404(b) was violated.


[36]   Indiana Evidence Rule 404(b) provides that “[e]vidence of other crimes,

       wrongs, or acts is not admissible to prove the character of a person in order to


       Court of Appeals of Indiana | Opinion 36A04-1702-CR-373 | December 22, 2017   Page 19 of 24
       show action in conformity therewith. It may, however, be admissible for other

       purposes, such as proof of motive, intent, preparation, plan, knowledge,

       identity, or absence of mistake or accident…” The list of permissible purposes

       is illustrative but not exhaustive. Hicks v. State, 690 N.E.2d 215, 219 (Ind.

       1997). “The well established rationale behind Evidence Rule 404(b) is that the

       jury is precluded from making the ‘forbidden inference’ that the defendant had

       a criminal propensity and therefore engaged in the charged conduct.”

       Thompson v. State, 690 N.E.2d 224, 233 (Ind. 1997).


[37]   In assessing the admissibility of Rule 404(b) evidence, a trial court must (1)

       determine that the evidence of other crimes, wrongs, or acts is relevant to a

       matter at issue other than the defendant’s propensity to commit the charged act

       and (2) balance the probative value of the evidence against its prejudicial effect

       pursuant to Indiana Evidence Rule 403. Vermillion v. State, 978 N.E.2d 459,

       463 (Ind. Ct. App. 2012). We review evidentiary decisions for an abuse of

       discretion, and will reverse only when the decision is clearly against the logic

       and effect of the facts and circumstances before the trial court. Nicholson v.

       State, 963 N.E.2d 1096, 1099 (Ind. 2012).


[38]   At trial, the State argued that Curry’s statements did not concern acts extrinsic

       to the charged offense but merely explained his operation. Additionally, the

       State urged that Curry’s statements were admissible under the intent exception

       of Rule 404(b). The intent exception is available in limited circumstances, as

       explained by our Indiana Supreme Court:



       Court of Appeals of Indiana | Opinion 36A04-1702-CR-373 | December 22, 2017   Page 20 of 24
               The intent exception in Evid. R. 404(b) will be available when a
               defendant goes beyond merely denying the charged culpability
               and affirmatively presents a claim of particular contrary intent.
               When a defendant alleges in trial a particular contrary intent,
               whether in opening statement, by cross-examination of the
               State’s witnesses, or by presentation of his own case-in-chief, the
               State may respond by offering evidence of prior crimes, wrongs,
               or acts to the extent genuinely relevant to prove the defendant’s
               intent at the time of the charged offense. The trial court must
               then determine whether to admit or exclude such evidence
               depending upon whether “its probative value is substantially
               outweighed by the danger of unfair prejudice, confusion of the
               issues, or misleading the jury, or by consideration of undue
               delay, or needless presentation of cumulative evidence.” Evid.
               R. 403.


       Wickizer v. State, 626 N.E.2d 795, 799 (Ind. 1993).


[39]   Our review of Curry’s statements to police indicates that he described his

       overall operation, while the charge against him targeted one delivery within

       that operation. To the extent that Curry described the quantity, price, and

       character of the seized contraband, and his reason for possession – anticipated

       sale – the incriminating statements did not deal with a prior bad act. To the

       extent that he admitted to other drug-couriering trips and described a method of

       sales (where trust was earned, that is, he started with small sales and worked up

       to four grams), Curry referenced extrinsic bad acts. This evidence was not

       properly admissible under the intent exception, as Curry did not “affirmatively

       present a claim of particular contrary intent.” Id. at 799.




       Court of Appeals of Indiana | Opinion 36A04-1702-CR-373 | December 22, 2017   Page 21 of 24
[40]   That does not end the inquiry, however. Even when a trial court abuses its

       discretion in admitting evidence under Rule 404(b), “we will only reverse for

       that error if ‘the error is inconsistent with substantial justice’ or if ‘a substantial

       right of the party is affected.’” Iqbal v. State, 805 N.E.2d 401, 406 (Ind. Ct. App.

       2004) (quoting Timberlake v. State, 690 N.E.2d 243, 255 (Ind. 1997)); also Ind.

       Trial Rule 61. Although Curry’s testimony of other couriering trips and his

       sales methods should not have been admitted, his conviction will not be

       reversed if the erroneous admission of evidence did not affect his substantial

       rights.


[41]   The State presented testimony that 100 grams of heroin was secreted in Curry’s

       clothing. He readily admitted to the arresting officer that the contraband was

       his. Considering this evidence, we can confidently say that error in the

       admission of impermissible evidence was harmless error.


                                                   Sentence
[42]   Indiana Code Section 35-50-2-4.5 provides that a person convicted of a Level 2

       felony faces a sentencing range of ten to thirty years, with the advisory sentence

       being seventeen and one-half years. Indiana Code Section 35-50-2-8 provides

       that a person convicted of a Level 1 through Level 4 felony and adjudicated a

       habitual offender may have his sentence enhanced by six to twenty years.

       Curry received a twenty-five-year sentence, enhanced by ten years, which he

       challenges as inappropriate.




       Court of Appeals of Indiana | Opinion 36A04-1702-CR-373 | December 22, 2017   Page 22 of 24
[43]   Under Indiana Appellate Rule 7(B), this “Court may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” In performing our review, we assess “the

       culpability of the defendant, the severity of the crime, the damage done to

       others, and myriad other factors that come to light in a given case.” Cardwell v.

       State, 895 N.E.2d 1219, 1224 (Ind. 2008). The principal role of such review is

       to attempt to leaven the outliers. Id. at 1225.


[44]   When considering whether a sentence is inappropriate, we need not be

       “extremely” deferential to a trial court’s sentencing decision, but we accord due

       consideration to that decision, recognizing the unique perspective of the trial

       court. Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007).

       Accordingly, a defendant ‘“must persuade the appellate court that his or her

       sentence has met th[e] inappropriateness standard of review.”’ Anglemyer v.

       State, 868 N.E.2d 482, 494 (Ind. 2007), clarified on reh’g, 875 N.E.2d at 218

       (quoting Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006)).


[45]   As for the nature of the offense, Curry had 100 grams of heroin in his

       possession with intent to deal. This is well beyond the amount required for

       conviction of Level 2 felony dealing.


[46]   As to the character of the offender, Curry had a prior conviction for Class A

       felony dealing in cocaine, separate from the predicate felonies to support the

       habitual offender adjudication. He had a history of violating probation and had


       Court of Appeals of Indiana | Opinion 36A04-1702-CR-373 | December 22, 2017   Page 23 of 24
       been charged with a new drug-related offense by the time of sentencing in this

       case.


[47]   Having reviewed the matter, we conclude that the trial court did not impose an

       inappropriate sentence under Appellate Rule 7(B), and the sentence does not

       warrant appellate revision. Accordingly, we decline to disturb the sentence

       imposed by the trial court.



                                                Conclusion
[48]   The State did not obtain the physical evidence against Curry in violation of his

       Fourth Amendment rights. Error in the admission of evidence did not affect

       Curry’s substantial rights. His sentence is not inappropriate.


[49]   Affirmed.


       Baker, J., and Altice, J., concur.




       Court of Appeals of Indiana | Opinion 36A04-1702-CR-373 | December 22, 2017   Page 24 of 24